Citation Nr: 1639602	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the loss of use of both legs due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected bilateral knee disabilities cause functional impairments that preclude unassisted balance and propulsion to such degree that the Veteran would be equally well served by use of suitable prosthetic appliance.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the loss of use of both legs at the knee level have been met.  38 U.S.C.A. §§ 1114 (m), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to SMC based on the loss of use of both legs.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Special monthly compensation is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).  

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (a) (2).  

The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a) (2).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

In this case, there is no question that the Veteran has significant problems with his service-connected knees, both of which have undergone total knee prosthetic replacement.  However, the question in this case is whether the disabilities are of such significance to cause the functional loss of use of both legs.  

The Veteran is currently evaluated under 38 C.F.R. § 4.71(a), Diagnostic Code 5055, which is utilized to evaluate knee replacements.  The RO has assigned 60 percent ratings for the Veteran's left and right knee, which is the highest schedular rating under that Diagnostic Code following the 1 year post-surgery convalescence period.  A 60 percent rating is assigned under Diagnostic Code 5055 when a veteran's prosthetic knee replacement exhibits chronic residuals of severe painful motion and weakness. 

As noted above, a focus of the loss of use special monthly compensation provision noted in 38 C.F.R. § 3.350 is whether a veteran exhibits functional impairments of such severity that he or she would be equally well served by an amputation with suitable prosthetic at the site of the disabled joint.  In plain terms, the question the Board must answer is whether a person who has undergone bilateral amputations at the knee level, and obtained suitably functioning prosthetics can ambulate as well or better than this Veteran can given his bilateral knee impairments.    

The Veteran's Columbus VAMC outpatient treatment reports and private treatment records from Joint Implant Surgeons dated from May 2000 through March 2016, show the Veteran has consistently required the use of assistive devices to engage in even limited ambulation. 

Additionally, a November 2004 VA clinical summary indicated the Veteran was unable to ambulate without the use of bilateral braces.  This report states even with the use of such braces, the Veteran ambulated with a slow and stiff gait.  The examiner further noted that without the use of braces, the Veteran was wholly unable to bear weight.  In addition, the examiner also noted that at home the Veteran was primarily wheelchair bound.  

Likewise, an April 2007 VA clinical summary indicated the Veteran used a wheelchair constantly, and otherwise must use braces in conjunction with a cane or walker, to ambulate.  

Most recently, in an April 2011 VA examination, the examiner indicated the Veteran required the use of bilateral knee braces with medial and lateral supports for stability when ambulating. 

The Board finds that a preponderance of the evidence is in support of a finding that the Veteran is entitled to SMC for loss of use of both legs at the knee level throughout the appellate period.  In sum, the Board is satisfied that the Veteran's bilateral knee disabilities render him at least as functionally impaired, if not worse, than a person who has adequately functioning prosthetic devices following amputation at the knee level.  

Accordingly, the Board finds that the Veteran meets the criteria for entitlement to special monthly compensation based on the loss of use of both legs.  


ORDER

Entitlement to special monthly compensation based on the loss of use of both legs at the knee level is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


